        Case 1:19-cv-01080-JDB Document 56-2 Filed 03/06/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 FEDERAL TRADE COMMISSION,

                  Plaintiff,

             v.
                                                       Case No.: 19-cv-1080 (JDB)
 SURESCRIPTS, LLC,

                  Defendant.



                                    [PROPOSED] ORDER

       Upon consideration of Defendant Surescripts, LLC’s Motion To Amend The Court’s Order

Denying Surescripts’ Motion To Dismiss In Order To Certify It For Interlocutory Appeal Pursuant

To 28 U.S.C. § 1292(b), it is hereby:

       ORDERED that the motion is GRANTED.



Date: ______________                       _________________________________
                                           Hon. John D. Bates
